DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species severe sepsis in the reply filed on September 16, 2021, is acknowledged. Prior art was found that reads on severe sepsis. As a result, the search was not extended in accordance with MPEP § 803.02.

Claim Interpretation
In claims 1, 9 and 10,  “peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide” is a product-by-process limitation. 
MPEP § 2113(I) states: [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
Broadest reasonable interpretation of the limitation includes peptidomimetic small molecules capable of treating and/or inhibiting sepsis in a mammal. The term “modeled after” does not limit the claimed genus to peptidomimetic tetramers, nor to peptidomimetics having HMGB1 antagonist activity. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 9 and 10 recite the methods of using compounds of the genus:  “peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide”. Claim 1 is a method of treating and/or inhibiting severe sepsis. Claim 9 is a method of treating a variety of conditions, including the elected species severe sepsis. Claim 10 is a method of treating or inhibiting adverse conditions related to surgery, which includes the elected species severe sepsis.
Dependent claim 2 requires that the peptidomimetic is an HMGB1 antagonist tetramer peptide which has been stabilized with at least one azatide linkage. Dependent claims 6 and 14 limit the patient population to humans. Dependent claims 7, 12, and 13 limit the administration routes.
The scope of the claimed compound includes peptidomimetics modeled after any HMGB1 antagonist tetramer peptide. The peptidomimetics can have any chemical structure that mimics a peptide. The tetramer peptides after which the peptidomimetics are modeled can have any amino acid sequence as long as the peptide is an HMGB1 antagonist.

the peptidomimetic K883, which is modeled after the HMGB1 antagonist tetrapeptide P5779:

    PNG
    media_image1.png
    314
    247
    media_image1.png
    Greyscale

K883 is identical to P5779 excepting the terminal peptide bonds which have been replaced with an azatide linkage (specification paragraph [0206]; Example 1). K883 functions in an analogous manner as P5779 and exhibits the ability to bind to MD-2 and also the TLR4:MD-2 complex and to inhibit HMGB1 binding and HMGB1-induced TNF release (specification paragraph [0204]; Examples 5-6). K883 shows significantly higher in vitro and in vivo stability than P5779 (specification paragraph [0208]; Example 2). K883 is bioavailable for oral and intravenous administration (Example 3). K883 is effective at rescuing survival in a mouse model of sepsis (Example 4).
	The specification does not disclose peptidomimetics modeled after P5779 other than K883 nor does the specification disclose HMGB1 antagonist tetramer peptides other than P5779. Given the breadth of the genus, one of ordinary skill in the art would not consider K883 to be representative of the full scope.

Having identified a critical involvement of the cysteine 106 region of HMGB1 in HMGB1–MD-2 interaction and HMGB1– TLR4 signaling, we used a rational strategy to screen for mimetic peptide inhibitors. A series of trimer and tetramer peptides spanning the cysteine 106 region and incorporating cysteine homologues were screened for MD-2–binding properties using the Biacore technology and molecular docking technique (Fig. 4, A, C, and D). Although most peptides lacked MD-2–binding capacity, we identified one epitope within the HMGB1 B box domain that acted as a potent HMGB1- specific inhibitor

Given this information, there is a high level of unpredictability associated with identifying HMGB1 antagonist tetramer peptides other than P5779 that target MD-2 binding. It is also not clear whether tetramer peptides exist that antagonize HMGB1 via a different mechanism than MD-2 binding. As a result, one of ordinary skill in the art would not consider applicant to be in possession of the full scope of HMGB1 antagonist tetramer peptides, let alone the full scope of peptidomimetics modeled after said antagonists.
	Furthermore, the specification acknowledges the high degree of unpredictability associated with the treatment of severe sepsis. In particular, the specification states that previous efforts to treat sepsis by controlling systemic inflammation have all failed (paragraph [0024]). The specification also states that there is no pharmacological approved treatment for sepsis (paragraph [0029]). 
For these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention. In conclusion, only claims 3-5, 8, 11, and 15-20 satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claims 1-2, 6-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating and inhibiting severe sepsis , does not reasonably provide enablement for treating or inhibiting severe sepsis with all peptidomimetic small molecules modeled after an HMGB1 antagonist tetramer peptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The Nature of the Invention 
Independent claims 1, 9 and 10 recite the methods of using compounds of the genus:  “peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide”. Claim 1 is a method of treating and/or inhibiting severe sepsis. Claim 9 is a method of treating a variety of conditions, including the elected species severe sepsis. Claim 10 is a method of treating or inhibiting adverse conditions related to surgery, which includes the elected species severe sepsis.
Dependent claim 2 requires that the peptidomimetic is an HMGB1 antagonist tetramer peptide which has been stabilized with at least one azatide linkage. Dependent claims 6 and 14 limit the patient population to humans. Dependent claims 7, 12, and 13 limit the administration routes.
The breadth of the claims

The State of the Prior Art 
Yang et al. (“MD-2 is required for disulfide HMGB1– dependent TLR4 signaling,” J. Exp. Med., 2015, 212(1), 5–14) teach a tetrapeptide HMGB1 inhibitor that blocks the MD-2-HMBG1 interaction and TLR4 signaling, FSSE, designated P5779 (p. 9; Figures 4-5). Yang et al. teach that P5779 protects mice against sepsis (pp. 10-11; Figure 6). Yang et al. teach that P5779 attenuates HMBG1-mediated organ failure (p. 10, top of col. 2). Given that organ dysfunction is a defining criteria of severe sepsis, as evidenced by Martin in Table 1, the P5779 of Yang et al. inhibits severe sepsis. Yang et al. do not teach a peptidomimetic small molecule modeled after the tetrapeptide HMGB1 inhibitor.
Sun et al. (“Folic acid derived-P5779 mimetics regulate DAMP-mediated inflammation through disruption of HMGB1:TLR4:MD-2 axes,” PLoS ONE, 2018, 13(2), e0193028, 1-14, published February 15, 2018) teach small molecule drugs that mimic P5779, including folic acid and methotrexate (pp. 1-2, bridging paragraph, top p. 2; Figure 2) teach that the small molecule P5779 mimics inhibit HMGB1 and MD-2 binding and suppress HMGB1-induced TNF release in human macrophages in the nanomolar range (Figure 6). Sun et al. do not teach peptidomimetics modeled after P5779 containing azatide linkages, such as K883.
The Predictability or Unpredictability of the Art
	Neither the specification nor the prior art disclose HMGB1 antagonist tetramer peptides other than P5779. The prior art of Yang et al. describes the design of P5779 (p. 9, para. 1):
Having identified a critical involvement of the cysteine 106 region of HMGB1 in HMGB1–MD-2 interaction and HMGB1– TLR4 signaling, we used a rational strategy to screen for mimetic peptide inhibitors. A series of trimer and tetramer peptides spanning the cysteine 106 region and incorporating cysteine homologues were screened for MD-2–binding properties using the 

Given this information, there is a high level of unpredictability associated with identifying HMGB1 antagonist tetramer peptides other than P5779 that target MD-2 binding. It is also not clear whether tetramer peptides exist that antagonize HMGB1 via a different mechanism than MD-2 binding. As a result, one of ordinary skill in the art would not be able to predictably identify the full scope of HMGB1 antagonist tetramer peptides, let alone the full scope of peptidomimetics modeled after said antagonists.
	Furthermore, the specification acknowledges the high degree of unpredictability associated with the treatment of severe sepsis. In particular, the specification states that previous efforts to treat sepsis by controlling systemic inflammation have all failed (paragraph [0024]). The specification also states that there is no pharmacological approved treatment for sepsis (paragraph [0029]). 
The Level of Guidance in the Specification
              The specification does not disclose peptidomimetics modeled after P5779 other than K883 nor does the specification disclose HMGB1 antagonist tetramer peptides other than P5779. 
The Presence or Absence of Working Examples
	In the instant case, one embodiment of the invention was reduced to practice:
the peptidomimetic K883, which is modeled after the HMGB1 antagonist tetrapeptide P5779. K883 is identical to P5779 excepting the terminal peptide bonds which have been replaced with an azatide linkage (specification paragraph [0206]; Example 1). K883 functions in an analogous manner as P5779 and exhibits the ability to bind to MD-2 and also the TLR4:MD-2 complex and to inhibit HMGB1 binding and HMGB1-induced TNF release (specification paragraph [0204]; Examples 5-6). K883 shows significantly higher in vitro and in vivo stability than P5779 (specification paragraph [0208]; Example 2). 
The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if one of the claimed tetrapeptides would be effective as an HMGB1 antagonist.  The skilled artisan would be burdened with identifying the active tetrapeptides and then designing peptidomimetics modeled after the tetrapeptides. The peptidomimetics would then have to be tested for an ability to treat and inhibit severe sepsis. The experimentation required represents years of inventive effort.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0155803 A1.
US 2007/0155803 A1 teaches a method of treating sepsis (claim 33; paragraphs [0235]-[0236]) by administering a small molecule peptidomimetic of a tetramer peptide (claims 27-28; Examples 4-26). The tetrameric peptidomimetics contain one peptide bond replaced with an azatide linkage (claims 27-28; Examples 4-26). Treating sepsis reads on the claimed method of inhibiting severe sepsis because treating sepsis prevents progression to severe sepsis.
US 2007/0155803 A1 is silent regarding the claimed property of the peptidomimetic small molecule “modeled after an HMGB1 antagonist tetramer peptide”. 

With respect to claims 6 and 14, US 2007/0155803 A1 teaches treating humans (paragraph [0243]).
With respect to claims 7, 12 and 13, US 2007/0155803 A1 teaches oral, rectal, nasal, pulmonary, topical (including buccal and sublingual), transdermal, intracistemal, intraperitoneal, vaginal and parenteral (including subcutaneous, intramuscular, intrathecal, intravenous and intradermal) routes for administration (paragraph [0219]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“MD-2 is required for disulfide HMGB1– dependent TLR4 signaling,” J. Exp. Med., 2015, 212(1), 5–14) in view of Sun et al. (“Folic acid derived-P5779 mimetics regulate DAMP-mediated inflammation through disruption of HMGB1:TLR4:MD-2 axes,” PLoS ONE, 2018, 13(2), e0193028, 1-14, published February 15, 2018).

Yang et al. do not teach a peptidomimetic small molecule modeled after the tetrapeptide HMGB1 inhibitor.
Sun et al. teach small molecule drugs that mimic P5779, including folic acid and methotrexate (pp. 1-2, bridging paragraph, top p. 2; Figure 2). Sun et al. teach that the small molecule P5779 mimics inhibit HMGB1 and MD-2 binding and suppress HMGB1-induced TNF release in human macrophages in the nanomolar range (Figure 6).
It would have been obvious to substitute the small molecule drugs that mimic P5779 taught by Sun et al. for the P5779 in the method of treating sepsis and inhibiting severe sepsis taught by Yang et al. The resulting method would satisfy all of the limitations of claims 1 and 9. One of ordinary skill in the art would have been motivated to substitute the compounds because Yang et al. teaches that P5779 has a poor pharmacokinetic profile and that the small molecule mimetics are intended to solve this problem (pp. 1-2, bridging paragraph, top p. 2). There would have been a reasonable expectation of success given that Yang et al. teach that folic acid (an FDA approved supplement) and related analogue drugs with good pharmacokinetic profiles, can be used as P5779 mimetics to attenuate DAMP-mediated inflammation (pp. 1-2, bridging paragraph, top p. 2; p. 11, last paragraph).
With respect to claims 6 and 14, it would have been obvious to apply the method of treating sepsis taught by Yang et al. to humans given that Yang et al. teach that P5779 is therapeutic (p. 12, col. 1, para. 1) and that Sun et al. teach that folic acid and methotrexate are FDA-approved for human use (pp. 11-12, discussion).
s 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“MD-2 is required for disulfide HMGB1– dependent TLR4 signaling,” J. Exp. Med., 2015, 212(1), 5–14) in view of Sun et al. (“Folic acid derived-P5779 mimetics regulate DAMP-mediated inflammation through disruption of HMGB1:TLR4:MD-2 axes,” PLoS ONE, 2018, 13(2), e0193028, 1-14, published February 15, 2018) as applied to claims 1, 6, 9, and 14 above in further view of Hospira (Label for Methotrexate Injection, USP, published October, 2011).
With respect to claims 7, 12 and 13, methotrexate can be administered by oral and intravenous routes, as evidenced by Hospira, Inc. (label for methotrexate published October, 2011).

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/869,939 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 1 recites a pharmaceutical composition comprising an effective amount of 

    PNG
    media_image2.png
    162
    295
    media_image2.png
    Greyscale

wherein R is C or N and at least one of R1 and R2 is N to provide an azatide linkage. Reference claim 2 requires that R1 and R2 are N to provide an azatide linkage in place of both terminal peptide bonds, wherein the compound is K883.
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
	In the instant case, the reference application discloses a method of treating severe sepsis with the claimed composition (paragraph [0016]). Therefore, claims 1-5 and 8-9 are patentably indistinct from the reference claims.
	In the instant case, the reference application discloses a method of treating, preventing or inhibiting adverse conditions relating to surgery or the administration of anticoagulants, comprising administering the claimed composition prior to the surgery or the administration of the anticoagulants (paragraph [0123]). Therefore, claims 10 and 18-20 are patentably indistinct from the reference claims.
	With respect to claims 6 and 14, the reference application discloses treating humans (paragraph [ ]).
	With respect to claims 7, 12, and 15, reference claim 3 requires an oral dosage form.
	With respect to claims 7, 13, and 15, reference claim 4 requires a parenteral dosage form and the reference application discloses intravenous administration (paragraph [0116]).

	With respect to claim 16, reference claim 9 requires that the peptidomimetic molecule is stable for greater than 60 minutes in plasma or simulated stomach acid.
With respect to claim 17, reference claim 8 requires that the aqueous solubility of the peptidomimetic molecule is greater than 1 mg/ml.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654